Citation Nr: 9933091	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  95-05 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from May 1971 to February 
1974.  

This case comes to the Board on appeal from a May 1993 rating 
action by the RO in Houston, Texas denying service connection 
for PTSD.  


FINDINGS OF FACT

1.  With respect to the claim of entitlement to service 
connection for PTSD, all available relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained by the RO.  

2.  The record does not contain credible supporting evidence 
that the claimed in-service combat stressors actually 
occurred.  

3.  There is no competent medical evidence relating PTSD to 
any noncombat service stressor.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f).  (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim of service connection for PTSD is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); that is, it is 
not inherently implausible.  The record includes several VA 
examination reports and treatment records documenting 
diagnoses of PTSD, which attempt to relate the diagnoses to 
the appellant's service in Vietnam.  Moreover, for purposes 
of the analysis of whether the claim is well grounded, the 
Board must accept as truthful the appellant's alleged 
stressors.  See Caluza, 7 Vet. App. at 506; Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  Because the claim is well grounded, VA 
has a resulting statutory obligation to assist the appellant 
in the development of facts pertinent to the claim. 38 
U.S.C.A. § 5107(a).  Pursuant to that duty to assist, the 
veteran has been advised that more specific information 
concerning his claimed stressors is needed so that they can 
be verified.  The veteran has not furnished the specific 
information necessary to document his claimed service 
stressors.  

Background.  Service records show that the veteran's only 
foreign service was on Okinawa.  There is no indication in 
any official military records that the veteran served in or 
even visited Vietnam or otherwise was involved in combat 
during his period of service.  

Service records do show that on January 9, 1974, the veteran 
failed to report to his duty station.  The record shows that 
the veteran attributed his one-day absence to a fear of 
bodily harm from his immediate supervisor.  The veteran 
reported that he had impregnated his supervisor's daughter 
and had been threatened with bodily harm by that supervisor.  
Service records also show that the veteran's job performance 
dropped significantly and that he had difficulty in 
conforming to military life beginning in January 1974.  In 
view of the foregoing, a psychiatric evaluation was conducted 
later in January 1974 and a personality disorder was the only 
abnormality identified on examination.  In February 1974, the 
veteran was advised that he was being discharged due to his 
personality disorder and this was accomplished that same 
month.  

Criteria.  The Board notes that when this case began in 1992, 
the VA regulations relating to mental disorders in general 
had adopted the nomenclature of the 1987 edition (third 
edition, revised) of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-III-R).  However, the DSM had been 
revised in 1994 (DSM IV, the fourth edition).  On October 8, 
1996, VA issued a final rule amending that portion of its 
Schedule for Rating Disabilities pertaining to mental 
disorders.  61 Fed. Reg. 52,695 (Oct. 8, 1996); see also 60 
Fed. Reg. 54,826 (Oct. 26, 1995).  The revised regulations 
took effect on November 7, 1996, and specifically adopted 
DSM-IV as the basis for the nomenclature of the rating 
schedule for mental disorders.  61 Fed. Reg. 52,700 (Nov. 
1996 amendments).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) effective March 7, 1997, the 
date of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") decision 
in Cohen v. Brown, 10 Vet. App. 128 (1997)).  

38 C.F.R. § 4.125(a) requires that diagnoses of mental 
disorders conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) and that if a 
diagnosis is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.  

It is noted that that provisions of 38 C.F.R. § 3.304(f) in 
effect prior to the changes effective March 7, 1997, required 
that there be a "clear diagnosis" of PTSD.  A "clear 
diagnosis" of PTSD was, at a minimum, an unequivocal one.  
Cohen v. Brown, 10 Vet. App. at 139.  However, as indicated 
above, this regulation was amended in June 1999, effective as 
of March 7, 1997.  This amendment, in part, eliminated the 
requirement of a "clear diagnosis."  61 Fed. Reg. 32,807-
32,808.  In the instant case, the Board finds that the 
amendments to 38 C.F.R. § 3.304(f) were to conform the 
regulation to the Court's holding in Cohen, supra, and that 
elimination of the requirement of a "clear diagnosis" 
lessened the burden on the veteran.  Therefore, the Board 
concludes that the veteran will not be prejudiced by the 
Board's adjudication of his claim under the revised criteria 
of 38 C.F.R. § 3.304(f).  

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD. Whether a 
veteran engaged in combat with the enemy must be determined 
through recognized military citations or other service 
department evidence.  In other words, the claimant's 
assertions that he engaged in combat with the enemy are not 
sufficient, by themselves, to establish this fact.  The 
record must first contain recognized military citations or 
other supportive evidence to corroborate the veteran's 
assertions that he engaged in combat with the enemy.  Zarycki 
at 98.

Where the veteran engaged in combat and the claimed stressors 
are related to such combat, the veteran's lay testimony must 
be accepted as conclusive as to their actual occurrence and 
no further development for corroborative evidence will be 
required.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); West 
v. Brown, 7 Vet. App. 70, 76 (1994).  Where the veteran did 
not engage in combat with the enemy, his uncorroborated 
testimony, is insufficient to establish the alleged noncombat 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).  

Analysis.  There was no showing of PTSD or any other chronic 
psychiatric disorder in service, although the veteran was 
shown to have a personality disorder in January 1974.  PTSD 
was first reported many years after service discharge.  

Post-service VA medical records during the 1990's, to include 
an October 1999 medical report, provide a consistent 
diagnosis of PTSD.  However, the record shows that PTSD was 
not found on the VA psychiatric examination conducted in 
April 1999 for disability evaluation purposes.  Even assuming 
that the diagnoses of PTSD were correct, the claims file 
still does not provide credible supporting evidence that any 
claimed in-service stressor necessary for a grant of service 
connection for PTSD actually occurred.

As noted above, the current record does not establish that 
the veteran was "engaged in combat with the enemy."  Service 
department evidence does not indicate that the appellant was 
engaged in combat or that he was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation, which 
would constitute conclusive evidence of the claimed in-
service stressor.  See 38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(f).  The service records do not even show that the 
veteran was ever in Vietnam as claimed by him.  Therefore, 
the record on its face does not show that the veteran engaged 
in combat or was even in Vietnam.  

Rather, the record shows that the veteran served on Okinawa 
during the Vietnam era.  He received no combat-related awards 
or decorations.  There is no evidence of record, other than 
the veteran's own unsubstantiated claims and testimony, 
showing that the veteran was ever in Vietnam or was involved 
in any combat during his period of service.  Based on the 
overwhelming evidence of record, the veteran is not shown to 
have engaged in combat with the enemy during his period of 
service.  

The veteran could support his allegation of exposure to 
combat by providing credible supporting evidence that the 
claimed in-service stressor actually occurred.  Where VA 
determines that the appellant did not engage in combat, his 
lay testimony, by itself, will not be enough to corroborate 
the occurrence of the alleged stressors.  Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  Adjudicatory personnel, not medical 
examiners, must resolve the question of the existence of an 
event claimed as a recognizable stressor.  If it is concluded 
that the record corroborates the existence of such stressors, 
then an analysis of the medical evidence must focus on the 
sufficiency of the stressor and whether the remaining 
elements required to support the diagnosis of PTSD have been 
met.  West v. Brown, 7 Vet. App. 70, 76 (1994).  Here, the 
claimed stressors are alleged to have occurred during flights 
to and from Vietnam, but there is nothing in the record to 
support a finding that the veteran participated in such 
flights.  As noted above, there is also no supporting 
evidence to show that the veteran was ever even in Vietnam.  

Based on the appellant's statements, hearing testimony and on 
the various examination and medical reports, his stressor 
information consists of his vague allegations concerning 
incidents and events that are not otherwise documented in the 
present record.  The veteran  has also not furnished any 
pertinent information that might serve to substantiate his 
claimed stressors.  

The veteran has alleged exposure to combat conditions and 
traumatic events, while 
engaged in flights out of Okinawa, but there is no other 
evidence of record to support these allegations by the 
veteran.  These alleged service events are not documented in 
the current record and the veteran has furnished no 
supporting evidence to allow verification of these alleged 
events.  Considering the absence of supporting evidence of 
any kind, the veteran's statements and testimony as to his 
claimed service stressors may not serve as a basis for 
establishing that the claimed stressors actually occurred.  

Consequently, the Board finds that the record contains only 
the appellant's lay testimony concerning stressful events in 
service, which "by itself, will not be enough to establish 
the occurrence of the alleged stressor."  Zarycki, 6 Vet. 
App. at 98.

In this regard, the Board is not bound to accept the opinions 
of physicians whose diagnoses of PTSD were based on an 
unverified and inaccurate history of stressful events as 
related by the appellant.  "Just because a physician or 
health care professional accepted appellant's description of 
his Vietnam experiences as credible, and diagnosed the 
appellant as suffering from PTSD, does not mean the Board is 
required to grant service connection for PTSD."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  While an examiner 
can render a current diagnosis based upon his examination of 
the claimant, without a thorough review of the record an 
opinion regarding the etiology of the underlying condition 
can be no better than the facts alleged by the appellant.  
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In effect, it 
is mere speculation.  See Black v. Brown, 5 Vet. App. 177, 
180 (1995).  "An opinion based upon an inaccurate factual 
premise has no probative value."  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  

The post-service medical records show that the veteran's 
diagnoses of PTSD have been based primarily on the unverified 
history of flight stressors provided by the veteran to 
examining and treating physicians.  This is a history that is 
not supported by any other evidence of record and concerns 
events that have not and cannot be verified.  The veteran's 
stressor claims have not been verified as the veteran has not 
furnished sufficient information to help establish that the 
alleged events actually took place.  Thus, the current 
diagnosis of PTSD is not based on verified service stressors 
as required by law, but on the unsupported history furnished 
to physicians by the veteran.  Thus, the veteran's currently 
diagnosed PTSD is not shown by the evidence of record to be 
related to his military service or any incident therein.  

The Board has also considered the veteran's contentions and 
testimony concerning the circumstances surrounding the 
threats by his service supervisor to do him bodily harm.  The 
veteran describes being attacked with an ax by his 
supervisor, but this claim is not supported by any other 
evidence of record.  In this regard, it is noted that the 
veteran had every reason and ample opportunity to report this 
alleged event to the military authorities prior to his 
service discharge, but failed to do so.  Service records show 
that the veteran provided detailed statements concerning the 
circumstances surrounding his problems with his supervisor, 
but there was no mention of any ax incident at that time.  
While the veteran currently relates this as being a traumatic 
stressful event for him, there is no showing that the alleged 
traumatic event actually occurred.  The only favorable 
evidence is the self-serving statement of the veteran, whose 
credibility is questionable at best.  Further, he has 
furnished no competent medical evidence relating his PTSD to 
this service incident nor is such otherwise shown in the 
record.  This incident was not reported to all of the medical 
personnel who have previously diagnosed PTSD and, thus, it 
could not have served as the stressor-basis for their 
diagnoses.  The record shows that all of the diagnoses of 
PTSD of record have been based primarily on the unverified 
flight and combat stressors reported by the veteran and not 
on this particular incident.  

While the Board has considered the veteran's contentions that 
this stressor resulted in PTSD, nothing in the claims folder 
shows that the veteran has the requisite knowledge, skill, 
experience, training, or education to render such a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, these unsupported contentions of the veteran 
concerning such stressor cannot serve as the basis to 
establish the presence of a PTSD of service origin.  

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD and this claim 
must be denied.  


ORDER

Entitlement to service connection for PTSD is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

